Case 3:13-cr-30272-NJR Document 138 Filed 07/16/20 Page 1 of 2 Page ID #1732



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                        Plaintiff,

 v.                                                  Case No. 3:13-CR-30272-NJR

 OLAYINKA SUNMOLA,

                        Defendant.

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Pending before the Court is a Motion for Reconsideration (Doc. 137) filed by Defendant

Olayinka Sunmola (“Sunmola”). For the reasons set forth below, the Motion for Reconsideration

is denied.

        On May 5, 2020, Sunmola filed a motion with this Court seeking compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 127). The Court ultimately denied his motion on June 18,

2020 (Doc. 135). Sunmola now seeks reconsideration, noting that his reply brief (Doc. 136) was

not filed until after the Court’s decision, and the Court did not have the benefit of the arguments

raised in that brief.

        A motion for reconsideration may be appropriate where the court has misunderstood a

party, made a decision outside of the issues presented by the parties, made an error of

apprehension, where a significant change in the law has occurred, or where significant new facts

have been discovered. Broaddus v. Shields, 665 F.3d 846, 860 (7th Cir. 2011) (citing Bank of Waunakee

v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990)). Parties are not per se entitled to

file reply briefs, and the timing of the Court's ruling, absent notice of any intent to file a reply, is

not an error that would generally merit reconsideration. See SDIL-LR 7.1. As Sunmola is a pro




                                             Page 1 of 2
Case 3:13-cr-30272-NJR Document 138 Filed 07/16/20 Page 2 of 2 Page ID #1733




se filer, however, the Court will briefly address the arguments in his reply brief.

       In his reply brief, Sunmola responded to the points in the Government’s response to his

motion, arguing that (1) Covid-19 is not contained at FCI Oakdale, (2) Sunmola is especially

vulnerable to Covid 19 due to his epilepsy, (3) Sunmola has served significant time in custody,

and (4) Sunmola is not a safety concern. The Court is sympathetic to Sunmola’s arguments in (1)

and (2), noting the spread of Covid-19 in the prison system and the risk that this poses to inmates

such as Sunmola. The Court finds Sunmola’s arguments in (3) and (4) to be wholly unpersuasive,

however. Sunmola has served significantly less than half of his term, and if released would likely

return to Nigeria, where he would be subject to no supervised release restrictions. Reviewing his

offense conduct, the Court again concludes that Sunmola continues to represent an unacceptable

risk to the public and that the Court cannot justify his release, regardless of the Covid-19

pandemic and Sunmola’s potential susceptibility to the disease. Accordingly, even considering

the additional arguments in Sunmola’s reply brief, the Court will not reconsider its previous

order and will not grant compassionate release.

       For these reasons, the Motion for Reconsideration (Doc. 137) filed by Sunmola is DENIED.

       IT IS SO ORDERED.

       DATED: July 16, 2020


                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                            Page 2 of 2
